Citation Nr: 0939779	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-31 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA hospital on December 
29, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the 
Veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at Citrus Memorial 
Hospital on December 29, 2005.

In March 2009, the Board remanded the claim for further 
development, and it has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is in receipt of a total disability, 
permanent in nature, resulting from a service-connected 
disability.

2.  On December 29, 2005, the Veteran presented to a non-VA 
emergency room with complaints of "pain left side."  
Discharge diagnosis was flank pain.     

3.  The condition for which the Veteran received care on 
December 29, 2005, was not of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the Veteran's life or health.

4.  VA medical facilities were feasibly available on December 
29, 2005, to treat the Veteran.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred on December 29, 2005, have 
not been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e., the laws changed by VCAA).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51, but rather, in Chapter 17.  

At any rate, the Veteran was provided with the notice 
required by the VCAA in an undated letter sent after the VA 
Medical Center received the Veteran's notice of disagreement.   
VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits.  
Consequently, the duties to notify and assist have been met.

II.  Legal Criteria

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations. 

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may also be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
113 Stat. 1556. The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
Act, the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;
(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by VA, may be paid when the 
Veteran received care for: (a) an adjudicated service-
connected disability; (b) non-service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service- connected disability; (c) any disability of a 
Veteran who has a total disability permanent in nature 
resulting from a service-connected disability; or (d) any 
illness, injury or dental condition in the case of a Veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in 38 U.S.C.A. § 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2) (West 2002); 38 C.F.R. § 17.120(a) (2009).  As 
relevant to this case, all three statutory requirements found 
in 38 U.S.C.A. § 1728(a)-(c) must be met before reimbursement 
may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 
(1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  
The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing 38 U.S.C.A. § 1725, also defines 
emergency services.  See 38 C.F.R. § 17.1002(b).  Although 38 
C.F.R. § 17.1002(b) is not a binding definition when 
considering reimbursement under 38 C.F.R. § 17.120, it 
provides a useful frame of reference.  Under 38 C.F.R. § 
17.1002, emergency services exist where treatment is for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint 
in order to qualify for payment or reimbursement.  Rather, it 
need be demonstrated only that the initial evaluation and 
treatment was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health, that is, placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 
No. 08-0531 (U.S. Vet. App. Oct. 7, 2009).

III.  Analysis

On December 29, 2005, the Veteran presented to Citrus 
Memorial Hospital emergency room with complaints of "pain 
left side."  He was cooperative and calm.  He arrived from 
home via a personal car.  He reported his pain as being an 
8/10.  He indicated that the pain began two to three weeks 
prior and that it was not getting better.  The Emergency 
Department Assessment and treatment Record shows a history of 
"chronic back pain - vertebrae."  Examination revealed some 
tenderness in the low back, left side, and pain in the left 
hip.  He underwent computed tomography scans of the abdomen 
and pelvis, which showed no specific radiographic 
abnormalities.   Discharge diagnosis was flank pain, left 
side.

In March 2006, the VA Medical Center denied the Veteran's 
claim on the basis that the care and services were not 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health.  

According to his May 2006 notice of disagreement, the Veteran 
stated that the last time he had abdominal pain, he had to 
undergo an appendectomy.  Therefore when he experienced pains 
on December 29, 2005, he stated that he notified the VA 
Clinic in Lecanto but that it informed him to go to the 
nearest emergency room.  He asserts that if the VA clinic was 
unable to see him and instructed him to go to the nearest 
emergency room then VA should be responsible for paying his 
bill.  Therefore, he essentially asserts that his condition 
required emergent care.

In August 2006, the VA Medical Center issued a statement of 
the case, and the Veteran perfected his appeal in September 
2006.

According to written argument dated in March 2009, the 
Veteran's representative noted that the Veteran is assigned a 
70 percent rating for his PTSD and that it is unfair to 
expect him to assess his medical condition and act calmly.  
It was further noted that he did what most people would do, 
he sought medical attention.

In March 2009, the claim was reviewed by the appropriate 
medical personnel and the original decision to deny the claim 
was upheld.  It was noted that the Veteran did not require 
emergent care, and VA facilities were available.  It was also 
noted that the Veteran had the symptoms for two weeks prior.

In a July 2009 statement, the Veteran stated that after 
experiencing severe pain in his side and back to the point he 
could hardly walk, he reiterated that he had called the VA 
clinic in Lecanto and could not be seen there.  He also 
stated that the Gainesville VA Medical Center is located 72 
miles from his home and that he was advised to go to the 
local emergency room.  

Initially, the Board notes that the Veteran has been rated 
permanently and totally disabled on account of a service-
connected disability (see October 2001 rating decision).  
Thus, the provisions of § 1728 are applicable in this case.  

The record shows that on December 29, 2005, the Veteran 
presented to the non-VA emergency room with complaints of 
back pain.  He did report that his pain was 8/10, which is a 
symptom which may cause a prudent layperson to seek emergency 
care.  Nevertheless, the Board notes that the Veteran also 
told the emergency room personnel that he had experienced 
such pain for 2-3 weeks.  If a prudent layperson had already 
experienced pain for 2-3 weeks without seeking medical 
attention, the Board finds that it is reasonable to assume 
that he did not believe that a delay in seeking medical 
attention would be hazardous to his health.  The Board does 
not assert that the Veteran should not have sought medical 
care on the day in question, however, the evidence reflects 
that emergency care was not necessary.  Moreover, medical 
professionals in August 2006 and March 2009 had an 
opportunity to review the claims folder and ultimately opined 
that the Veteran's condition on December 29, 2005, did not 
require emergent care.  

Therefore, based on both the lay and medical evidence in this 
case, the Board finds that the preponderance of the evidence 
shows that the care rendered on December 29, 2005, was not of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to the Veteran's life or health.  
Further, the Veteran does not contend nor does the evidence 
show that VA facilities were not feasibly available to him on 
December 29, 2005, to treat his flank pain.  

The Board acknowledges that the Veteran indicated that he was 
told by VA medical personnel to go to the nearest emergency 
room.  Although it is regrettable that the Veteran may have 
been misinformed, the United States Court of Appeals for 
Veterans Claims has held that "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  Shields v. Brown, 8 Vet. 
App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994).
Further, with regard to the representative's argument that 
the Veteran's claim "is further complicated by the fact that 
he had previously undergone an appendectomy, the most common 
cause of left-sided pain," the Board notes that the appendix 
is located on the lower, right side of the abdomen.  Further, 
with regard to the Veteran's argument that his current 
psychiatric disability should be taken into account, the 
Board notes that the standard applicable here is that of a 
prudent layperson, as opposed to a subjective standard.  

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances.  
Given the lay evidence and the opinions provided by medical 
personnel in August 2006 and March 2009, the Board concludes 
that the condition for which the Veteran received care on 
December 29, 2005, was not of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the Veteran's life or health.  Moreover, the record 
reflects that VA facilities were feasibly available on the 
pertinent day.  Because the provisions of 38 U.S.C.A. § 1728 
are applicable here, it is unnecessary to analyze the claim 
under 38 U.S.C.A. § 1725.  Thus, the Board finds that the 
preponderance of the evidence is against the Veteran's claim, 
and the claim is denied.  38 U.S.C.A. § 1728 (2009).


ORDER

Entitlement to reimbursement or payment for medical expenses 
incurred on December 29, 2005, at a non-VA medical facility, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


